In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                           No. 07-21-00158-CV


                        IN THE INTEREST OF C.F. AND B.F., CHILDREN

                            On Appeal from the 251st Judicial District Court
                                        Randall County, Texas,
                    Trial Court No. 72461-C, Honorable James Anderson, Presiding

                                          December 28, 2021
                                   MEMORANDUM OPINION
                           Before QUINN, C.J., and PARKER and DOSS, JJ.


        Mother, A.F., appeals a final order terminating her parental rights to C.F. and B.F.1

At the time of final hearing C.F. was age thirteen and B.F. was age five. Appellee is the

Texas Department of Family and Protective Services. The case was tried to the bench

on June 24, 2021.2


        Mother admits she “engaged in conduct that endangers the children,” and

continues to struggle with alcohol addiction. She complains on appeal that (1) the trial


         1 To protect the children’s privacy, we will refer to the mother of C.F. and B.F. as “Mother” and the

children by initials. See TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(a), (b). The parental rights
of the children’s father, J.C., were terminated in 2017.

        2   The reporter’s record indicates the hearing was conducted remotely via YouTube live stream.
court erred in denying her motion to extend the statutory dismissal deadline and (2) the

termination of her parental rights was not in the best interest of C.F. and B.F. We overrule

Mother’s two issues and affirm the final order terminating her parental rights to C.F. and

B.F.


                                        Background


       For much of her life, Mother has unsuccessfully fought an alcohol addiction. As

early as age 13, Mother began consuming alcoholic beverages to intoxication. She has

repeatedly been arrested on alcohol-related charges and has received multiple

convictions. At time of final hearing, Mother faced a pending conviction for driving while

intoxicated following a motor vehicle accident mere months before. The trial record

suggests Mother is also facing a pending charge for the offense of possession of a

controlled substance, as well as motions to revoke two community supervision orders

related to prior DWI convictions. One hair follicle sample tested positive for consumption

of marijuana.


       For years, Mother has enrolled in various rehabilitation programs. None have been

successful in helping Mother overcome her addiction. During at least two attempts to

utilize outpatient alcohol rehabilitation treatment in the months before trial, Mother either

relapsed and returned to using alcohol or dropped out of the program altogether. At the

time of final hearing, Mother indicated she was seeking admission to an inpatient rehab

program, but that a bed was not available. She agreed in her testimony that as of the

final hearing she was unable to provide a safe environment free of substance use.


       Amy Bailey, a Department investigator, testified of events leading to the removal

of C.F. and B.F. from Mother’s custody. According to Bailey, the Department “received
                                         2
an intake” on Mother and the children on June 9, 2020, after C.F. was reported as having

run away from home. When a search party gathered to find the child, Mother showed up

intoxicated. C.F. was located days later; she told Bailey she ran away because of

Mother’s drinking.


        On June 23, C.F. told Bailey she did not want to be around Mother until Mother

“had some sobriety behind her.” Mother repeatedly refused the Department’s efforts to

have a team meeting, even after learning the Department would seek removal of C.F.

and B.F. According to Bailey, Mother responded by communicating the following: (1) her

lawyer would contact Bailey, (2) she had scheduled counseling for her and C.F., and (3)

she would press charges if Bailey continued harassing her.


        The Department removed the children on July 1, 2020, for Mother’s allegedly

neglectful supervision. Steven Jennings, Ph.D., conducted approximately ten individual

counseling sessions with Mother from September 2020 until May 2021. At final hearing,

Jennings testified Mother still needed to address the issue of her alcohol abuse; she was

not forthcoming about her alcohol problem, at least until February 2021. Jennings opined

that parental alcohol abuse consistently produces depression and anxiety in children and

creates the potential for neglect as inebriated parents tend to overlook critical matters of

care.   According to Jennings, children of alcohol abusers have difficulty sustaining

relationships and are at high risk of early alcohol abuse; many develop post-traumatic

stress disorder. Jennings also agreed that C.F.’s behavior presented added stress for

Mother and may have impacted her struggle with sobriety.


        Shay Grant, Mother’s Department caseworker, discussed Mother’s efforts to

comply with the family service plan. According to Grant, Mother maintained contact with

                                             3
the Department, allowed access to her home, addressed parenting skills in counseling,

maintained supervised visitation with the children, submitted to drug screening,

participated in a substance abuse evaluation, completed a psychosocial evaluation,

completed rational behavior therapy, and addressed domestic violence in counseling.

However, Mother failed to comply with the service plan by maintaining stable housing,

maintaining an alcohol-drug free lifestyle, and maintaining stable employment. In Grant’s

opinion, Mother did not successfully complete her service plan.


      Concerning the stable-housing requirement, Grant testified that Mother moved

regularly. When the children were removed, Mother had shared a residence with another.

However, this relationship ended (as did Mother’s housing) when the other used

methamphetamine around the children. Mother then resided with her grandparents.

However, this arrangement failed when Mother was in an automobile accident while

driving her aunt’s vehicle.    Mother was subsequently charged with driving while

intoxicated. In a third instance, Mother was living with a friend, but again moved when

the friend’s former boyfriend punched her in the face. During the final hearing, Mother

described her housing arrangement as “just kind of bouncing from place to place.”


      In addition, Grant testified that Mother failed to maintain stable employment.

Mother testified she cleaned houses, though her testimony about the number of cleaning

jobs she performed varied widely: somewhere between “randomly” and one to three

houses per week. Mother added she earned about six or seven hundred dollars monthly

doing “side work.”   Mother testified she planned to seek work waiting tables, and

eventually attend school once she obtained “some sobriety.”




                                           4
       After he was removed from Mother, B.F. was placed with his grandfather, who

planned to seek adoption. In Grant’s opinion, B.F. was “doing great. He’s happy, healthy.

There’s no concern.” Mother testified she has weekly visitation with B.F., and that her

relationship with B.F. is a “very, very, very, close one.”


       Regarding C.F., Mother explained the two talk “every once in a while” but

acknowledged that C.F. is “very angry. She’s dealing with a lot.” C.F. was placed with

S.P., a friend of Mother’s. In Grant’s opinion, C.F. was happy in placement; her basic

needs were supplied. Grant added the placement family expressed interest in providing

long-term care for C.F., including possible adoption. Mother testified that C.F. ran away

“[m]ore than 20 times” while she was in the Department’s care. However, the full evidence

indicates this occurred before C.F. was placed with S.P.


       On July 6, 2021, the trial court signed a final order terminating Mother’s parental

rights to C.F. and B.F. after making findings under Family Code section 161.001(b)(1),

predicate grounds (E) and (O), and that termination was in the children’s best interest.

TEX. FAM. CODE ANN. § 161.001(b)(1)(E),(O) and (2).


                                          Analysis


Issue One: Mother’s Motion for Extension of Time


       By her first issue, Mother argues the trial court abused its discretion by denying

her motion for extension of the dismissal date. In termination-of-parental-rights cases

brought by the Department, a trial court automatically loses subject matter jurisdiction if

the trial on the merits is not commenced by the deadline imposed by Family Code section

263.401(a), unless an extension of time is granted under subsections (b) or (b-1) of that

                                              5
section. TEX. FAM. CODE ANN. § 263.401(a),(b),(b-1). The trial court may extend the

dismissal deadline if the movant shows “extraordinary circumstances necessitate the

child remaining in the temporary managing conservatorship of the department and that

continuing the appointment of the department as temporary managing conservator is in

the best interest of the child.” TEX. FAM. CODE ANN. § 263.401(b) (emphasis added). We

review a trial court’s denial of a requested extension under section 263.401(b) for abuse

of discretion. In re of A.B., No. 07-19-00180-CV, 2019 Tex. App. LEXIS 9110, at *9 (Tex.

App.—Amarillo Oct. 15, 2019, no pet.) (mem. op.).


      The day before final hearing, Mother moved for an extension of the dismissal date

and to postpone the final hearing. The basis of the motion appears to be that Mother

required additional time to complete the service plan. Her attorney argued bed space at

the inpatient alcohol facility chosen by Mother was not available. However, Mother

presented no evidence in support of her motion for an extension. In argument opposing

the requested extension, counsel for the Department pointed to Mother’s continued

struggle with alcohol addiction, as well as lack of stability in employment and living

environment. The Department argued that C.F. and B.F. “do not deserve to wait while

[Mother] does rehab after rehab.” When the trial court verbally rendered an order denying

Mother’s motion and called the case for final hearing, Mother’s attorney announced,

“ready to proceed.”


      We hold the trial court did not reversibly err in denying Mother’s motion for an

extension of time. First, we note that when a party announces “ready,” she waives any

complaint that she requires additional time for trial. Cf. In re C.A.Y., No. 04-05-00302-

CV, 2006 Tex. App. LEXIS 802, at *14 (Tex. App.—San Antonio Feb. 1, 2006, pet. denied)


                                           6
(mem. op.); Harris v. Tex. Dep’t of Protective & Regulatory Servs., No. 03-01-00643-CV,

2003 Tex. App. LEXIS 2842, at *2-4 (Tex. App.—Austin Apr. 3, 2003, no pet.) (mem. op.).

Second, we find no record evidence supporting Mother’s claim that she would have

undergone inpatient rehabilitation if beds at the facility were available. Mother’s hopes of

obtaining treatment to “sober up and move on,” while laudable, lack reliable assurances

given her history. Third, we point out that notwithstanding Mother’s efforts to obtain

sobriety, other independent bases for terminating parental rights -- lack of stable housing

and employment -- were essentially undisputed at final hearing. Thus, Mother fails to

produce evidence of extraordinary circumstances or demonstrate how her requested

extension of time would have caused a different result to occur. We conclude the trial

court did not abuse its discretion when it denied Mother’s motion for extension of time.


Issue Two: Best Interest of the Children


       By her second issue, Mother argues termination of her parental rights was not in

the children’s best interest. Based on the substance of Mother’s argument, we interpret

her second issue as challenging the legal and factual sufficiency of the evidence

supporting the trial court’s best-interest finding. The applicable standards of review are

discussed in our opinion in In re Z.N., 616 S.W.3d 133, 135-36 (Tex. App.—Amarillo 2020,

no pet.).


       There is a strong presumption that keeping a child with a parent is in the child’s

best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam). Nevertheless,

“A parent’s drug use, inability to provide a stable home, and failure to comply with a family

service plan support a finding that termination is in the best interest of the child.” In re

M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth 2007, no pet.).

                                             7
        To assess the trial court’s best-interest determination, we may consider the factors

itemized in Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.1976).3 While the Holley list

“is by no means exhaustive, [it] does indicate a number of considerations which either

have been or would appear to be pertinent.” Holley, 544 S.W.2d at 372.4 “The absence

of evidence about some of these considerations would not preclude a fact-finder from

reasonably forming a strong conviction or belief that termination is in the child’s best

interest, particularly if the evidence were undisputed that the parental relationship

endangered the safety of the child.” In re C.H., 89 S.W.3d 17, 27 (Tex. 2005). In some

circumstances, evidence of even one Holley factor may be sufficient. Jordan v. Dossey,

325 S.W.3d 700, 729 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (citing In re C.H.,

89 S.W.3d at 27).


        We hold that legally and factually-sufficient evidence supports the trial court’s

finding that termination of Mother’s parental rights is in the best interest of the children.

See A. J. R. v. Tex. Dep’t of Family & Protective Servs., Nos. 03-19-00661-CV, 03-19-

00662-CV, 2020 Tex. App. LEXIS 2090, at *23 (Tex. App.—Austin Mar. 12, 2020, no pet.)

(mem. op.) (citing In re M.V.G., 440 S.W.3d 54, 60 (Tex. App.—Waco 2010, no pet.)).

The evidence is largely undisputed that Mother continued abusing alcohol through time



        3 The Holley factors are: (1) the desires of the child; (2) the emotional and physical needs of the

child now and in the future; (3) the emotional and physical danger to the child now and in the future; (4) the
parental abilities of the individuals seeking custody; (5) the programs available to assist these individuals
to promote the best interest of the child; (6) the plans for the child by these individuals or by the agency
seeking custody; (7) the stability of the home or proposed placement; (8) the acts or omissions of the parent
which may indicate that the existing parent-child relationship is not a proper one; and (9) any excuse for
the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72.

         4 See In re R.R., 209 S.W.3d at 116 (citing Family Code section 263.307 [“Factors in Determining

Best Interest of Child”] and Holley as providing factors for consideration “when determining whether
termination of parental rights is in the best interest of the child” and also referencing Family Code section
153.131(b) which provides “a strong presumption that the best interest of a child is served by keeping the
child with a parent.”).
                                                      8
of trial, that she lacked stable housing, and that she lacked stable employment. The trial

court had the ability to assess Mother’s articulated future hope of “sober[ing] up and

mov[ing] on,” particularly in light of her history. Mother faced multiple pending criminal

penalties for her decisions to excessively use alcohol and to drive a vehicle while

intoxicated. The trial court, as factfinder, was authorized to assess the children’s conduct

alongside Dr. Jennings’ opinion testimony concerning the effects of parental alcoholism

on children. Although the record does not contain the express desires of the children, it

does reference C.F’s concerns that Mother should obtain sobriety before having further

contact, as well as C.F.’s change after being removed from Mother. B.F. is thriving after

being placed with his grandfather.


       Mother’s second issue is overruled.


                                        Conclusion


       Having overruled Mother’s two issues, we affirm the final order of the trial court.




                                                        Lawrence M. Doss
                                                           Justice




                                             9